Citation Nr: 1703845	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-34 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUES

Entitlement to service connection for a low back disability, based upon substitution of the Appellant as the claimant.


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1945 to May 1946.  He died in September 2016.  The Appellant is his surviving spouse.  She has been substituted for the Veteran for purposes of processing this claim to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim was transferred to the RO in Phoenix, Arizona, prior to certification to the Board.  This matter was previously before the Board in May 2015.  At that time, the Board reopened the service connection for a low back disability and remanded the issue for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's low back disability did not manifest within one year of his separation from service and was not otherwise the result of a disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2010.  No additional notice is necessary.  See 38 C.F.R. § 3.1010(f)(1) (indicating VA will send notice under 38 C.F.R § 3.159(b) to the substitute only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate).

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Board finds a June 2016 opinion from an orthopedic spine surgeon with the Veterans Health Administration (VHA), J.C., M.D, is adequate to make an informed decision on the claim that is the subject of this appeal.  J.C., M.D., considered an accurate factual history of the claimed disability and provided an adequate rationale to support his opinion that the claimed disability is not the result of a disease or injury in service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In May 2015, the Board remanded this matter to obtain any potentially outstanding treatment records, to provide the Veteran the opportunity to provide buddy statements to support his claim, and to schedule a new VA examination regarding the claimed low back disability.  As previously noted, all pertinent, identified medical records have been obtained and considered regarding this claim.  Updated VA treatment records were added to the claims file in July 2015 and March 2016.  Neither the Veteran nor the Appellant identified any outstanding private treatment records.  The RO notified the Veteran in July 2015 of the opportunity to submit buddy statements to support his claim, and several lay statements were associated with the claims file thereafter.  The RO also scheduled an examination in November 2015, as directed.  Although the Board obtained a subsequent VHA opinion in June 2016 regarding the Veteran's claim, the Board finds the November 2015 VA examination and the opinion it produced constitute substantial compliance with the Board's prior remand directives.  The Board determined an additional opinion was necessary because the November 2015 VA examiner stated the submission of additional lay evidence regarding the Veteran's claim may necessitate a new opinion.  The Veteran submitted additional lay evidence in February 2016 that was not considered by the November 2015 VA examiner.  In light of the November 2015 VA examiner's prior statement, the Board found it prudent to obtain a second opinion regarding the claim, which resulted in the June 2016 VHA opinion noted above.  As such, the Board finds all development actions outlined in its May 2015 remand directives have been completed.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the record establishes the Veteran had a low back disability prior to his death.  A November 2015 VA examination report and treatment records show the Veteran was diagnosed as having degenerative arthritis of the spine and intervertebral disc syndrome, which resulted in spinal fusion in April 1998.  Therefore, the current disability requirement for service connection has been met.

Prior to his death, the Veteran reported his back was injured in April 1946 aboard the U.S.S. Bedford when a tier of beds fell and smashed into his back.  The Veteran's reports of the in-service injury remained consistent for more than sixty years, over the course of two service connection claims for a low back disability.  Thus, the Board's finds the Veteran's statements are sufficient to establish an in-service back injury.  The only issue that remains is whether there is a nexus between the in-service injury and the current disability.

In June 2016, the Board requested an expert opinion from a VHA orthopedic spine surgeon regarding the Veteran's claim.  J.C., M.D., determined the Veteran's low back disability was less likely than not the result of the in-service injury reported by the Veteran.  J.C., M.D., noted the Veteran initially injured his back in 1946 and treatment records do not document degenerative arthritis of the spine and intervertebral disc syndrome until 1997, approximately fifty-one years after the initial injury.  J.C., M.D., further noted an October 1966 VA examination revealed mild kyphosis with negative x-rays.  J.C., M.D., explained that an injury, such as a fracture, sufficient to lead to the back disability diagnosed in 1997 would have been discovered on x-ray during the October 1966 VA examination.  J.C., M.D., further explained lumbar spine disorders usually present with lateral curvature (scoliosis) rather than kyphosis, especially in the presence of disc problems.  J.C., M.D., concluded the Veteran's low back disability was more likely age related, noting degenerative changes of the spine are almost universal after age sixty.  As previously noted, the Board finds the June 2016 VHA opinion highly probative with respect to the claim on appeal because J.C., M.D., considered an accurate factual history of the claimed disability and provided an adequate rationale to support his opinion that the claimed disability is not the result of a disease or injury in service.  See Stefl, 21 Vet. App. at 123.  The June 2016 VHA opinion is also supported by the opinion of a November 2015 VA examiner who also determined the claimed low back disability was less likely than not the result of an injury or disease in service.  

The Board acknowledges an October 2010 opinion from the Veteran's private treating physician, E.D., M.D., indicates the claimed low back disability "could be directly related to the accident [the Veteran] sustained while in service."  However, the Board finds this statement too equivocal standing alone to establish service connection in this case.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  The equivocal nature of this opinion is further underscored by the conclusion of E.D., M.D., that "[t]here is a possibility" the in-service injury and reported continuity of symptomatology led to the current disability.  Here, the June 2016 VHA opinion includes a persuasive rationale as to why the claimed low back disability is not the result of the reported in-service injury, as opposed to more generalized speculation.  The October 2010 private opinion indicates it is merely within the realm of possibility the Veteran's low back disability was the result of service.  This is simply insufficient to grant the claim on appeal.

In so much as the Veteran's low back disability constituted a chronic disease within the meaning of 38 C.F.R. § 3.309, the Board finds the presumptive provisions of 38 C.F.R. § 3.307(a)(3) relating to chronic diseases are not for application because the evidence does not establish arthritis manifest within one year of the Veteran's separation from service.  The earliest confirmation of arthritis in this case is noted in private treatment records from 1997, more than fifty years after the Veteran's separation from service.  If a chronic disease is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran reported continual symptoms of back pain since service, the Board finds such testimony as to continuity of symptomatology is outweighed by the probative value of the June 2016 VHA medical opinion.  The Board finds the June 2016 VHA opinion to be more probative as to nexus given the examiner's cogent rationale that a single injury of the type described by the Veteran would not result in the type of spine disability first confirmed in 1997, especially in light of the negative x-ray findings during the October 1966 VA examination.  Further, private treatment records somewhat erode the credibility of the Veteran's reports of continuity of symptomatology since the in-service injury.  A February 1998 treatment note by P.O., M.D., indicates the Veteran had history of low back pain dating back at least five years.  The Board finds this statement is significantly different from the Veteran's reports of back pain for more than fifty years since the reported injury.  While this inconsistency does not conclusively disprove a continuity of symptomatology since service, it reduces the probative value of the Veteran's lay reports to the extent that they are outweighed by the persuasive rationale included in the June 2016 VHA opinion.

Ultimately, the preponderance of evidence is against a finding the Veteran's low back disability was the result of an in-service injury or disease.  The Board finds the June 2016 VHA opinion is the most probative evidence with respect to the claim.  The lay assertions regarding back pain are insufficient to establish a nexus in this case because degenerative arthritis of the spine and intervertebral disc syndrome require medical expertise and imaging studies for diagnosis.  The only medical evidence that suggests there may be a link between the claimed low back disability and service is the October 2010 private opinion, which merely suggests it is within the realm of possibility the Veteran's low back disability was the result of the reported in-service injury.  As the probative value of this evidence is limited, the evidence in this case is not in equipoise.  The rationale provided in the June 2016 VHA opinion simply outweighs the other evidence of record.  Thus, the benefit-of-the-doubt doctrine does not apply, and the service connection for a low back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for a low back disability, based upon substitution of the appellant as the claimant, is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


